     Case 5:19-cv-00046-JGB-SP Document 16 Filed 01/15/19 Page 1 of 7 Page ID #:191




1     TODD GALLINGER, ESQ. SBN 238666
      AABRU MADNI, ESQ. SBN 317472
2     GALLINGER LAW PC
3
      4401 N Atlantic Ave., Ste 235
      Long Beach, CA 90807
4
      949-862-0010
      todd@gallingerlaw.com
5
      Attorneys for Defendants GG Distribution, Inc., AND Reliance Trading, Inc., dba US
6
      Vape Wholesale
7

8
                                     UNITED STATES DISTRICT COURT
9
                                    CENTRAL DISTRICT OF CALIFORNIA
10

11
                                                     )   Case No.: 5:19-cv-00046-JGB (SPx)
      SV3, LLC, an Arizona limited liability         )   Hon. Jesus G. Bernal
12
                                                     )   Hon. Magistrate Sheri Pym
      company,                                       )   Ctrm: 1
13
                                                     )
                       Plaintiff,                    )
14
                                                     )
              vs.                                    )
15
                                                     )   DEFENDANTS GG DITRIBUTION,
      GG DISTRIBUTION, INC., a California            )
16
                                                     )   INC.’S AND RELIANCE TRADING,
      corporation; RELIANCE TRADING,                 )   INC.’S MEMORANDUM OF POUNTS
17
                                                     )   AND AUTHORITIES IN OPPOSITION
      INC., dba US VAPE WHOLESALE, a                 )   TO PLAINTIFF’S EX PARTE
18
                                                     )   APPLICATION FOR TEMPORARY
      California Corporation; SPOTLESS               )   RESTRAINING ORDER, ORDER TO
19
                                                     )   SHOW CAUSE RE PRELIMINARY
      DISTRIBUTION, INC., a California               )   INJUNCTION, SEIZURE ORDER,
20
                                                     )   AND EXPEDITED DISCOVERY
      Corporation; and IE VAPOR, INC., a             )
21
                                                     )
      California Corporation,                        )
22
                                                     )
23
                                                     )
                                                     )
                       Defendant(s)                  )
24
         I.         INTRODUCTION
25
                    GG Distribution, Inc. (GG Distribution) and Reliance Trading, Inc. dba US
26
      Vape Wholesale (Reliance or Reliance Trading) are both distributors of electronic
27
      cigarette products. GG Distribution and Reliance did, in the past, sell SV3’s Mi-Pod
28



        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING

                                                  ORDER - 1
     Case 5:19-cv-00046-JGB-SP Document 16 Filed 01/15/19 Page 2 of 7 Page ID #:192




1     products which Reliance obtained from GG Distribution and which GG Distribution
2     obtained from a licensed reseller. (Declaration of Asad Mohemed ¶ 4; Declaration of
3     Umais Abu Baker ¶¶ 4 & 5). GG Distribution and Reliance maintain that they have never
4     knowingly sold counterfeit products and, in fact, there are no factual allegations
5     contained within Plaintiff’s Ex Parte Motion or accompanying documents which would
6     tie GG Distribution or Reliance to the distribution of any counterfeit products.
7                 Instead, Plaintiff relies solely on unclear allegations of GG Distribution and
8     Reliance being related to IE Vapor, Inc. and Spotless Distribution, Inc. – the companies it
9     does allege distributed counterfeit products. These unclear allegations are certainly not
10    enough to show any likelihood of success on the merits.
11                Moreover, Plaintiff contacted and began negotiating with all Defendants on
12    November 2, 2018. GG Distribution and Reliance both responded to SV3’s attorneys’
13    cease and desist letter and stopped sales of all SV3 Products. (Mohemed Decl. ¶¶ 5 & 6;
14    Abu Baker Decl. ¶¶ 6, 7 & 8). Plaintiffs actions in reaching out to Defendants over two
15    months before they filed their “emergency” motion demonstrates the lack of dire need for
16    an ex parte seizure order and expedited discovery. Defendants additionally have none of
17    SV3’s products in stock, other than a small number of defective units returned by
18    customers. (Abu Baker Decl. ¶ 9).
19       II.      STANDARD OF REVIEW
20             The Supreme Court has deemed a preliminary injunction to be “an extraordinary
21    remedy never awarded as of right.” Winter v NRDC, 555 U.S. 7, 24 (2008). In order to
22    obtain preliminary injunctive relief, including a TRO, a plaintiff must show that: a) it is
23    likely to succeed on the merits; b) it is likely to suffer irreparable harm in the absence of
24    relief; c) the balance of equities tips in its favor; and d) an injunction is in the public
25    interest. Id. at 20. Overruling Ninth Circuit law to the contrary, the Winter majority
26    affirmed that irreparable harm has to be “likely” as opposed to just “possible.” Id. at 22;
27    see Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127 (9th Cir. 2011) (in light of
28    Winter, without a showing of irreparable harm in the first instance, no balancing of

        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING

                                                  ORDER - 2
     Case 5:19-cv-00046-JGB-SP Document 16 Filed 01/15/19 Page 3 of 7 Page ID #:193




1     remaining factors is permitted). Injunctions must be “narrowly tailored … to remedy only
2     the specific harms shown by the plaintiffs.” Price v. City of Stockton, 390 F.3d 1105,
3     1117 (9th Cir. 2004).
4        III.   ARGUMENT
5           Plaintiff arguments fail each element of the Ninth Circuit’s test for preliminary
6     injunctive relief: they are unlikely to succeed on the merits, they have failed to show
7     irreparable harm in the absence of an injunction, and the balance of the equities and the
8     public interest militate strongly against the requested relief. Any one of these failings is a
9     sufficient basis on which to reject plaintiffs’ motion.
10              A. PLAINTIFF HAS NOT DEMONSTRATED A LIKELHOOD OF
11                 SUCCESS ON THE MERITS
12          Plaintiff has completely failed to demonstrate a likelihood of success on the merits
13    as to GG Distribution and Reliance Trading, in fact, Plaintiff has completely failed to
14    make any factual allegations that GG Distribution or Reliance Trading engaged in any
15    infringing activity. All the allegations that GG Distribution or Reliance Trading engaged
16    in infringing activity are conclusory legal allegations that the “Defendants” distributed
17    counterfeit products. (Habicht Decl. ¶ 19). While there are numerous allegations of
18    specific transactions and counterfeit sales by Defendants IE Vapor, Inc. and Spotless
19    Distribution, Inc., there are no allegations of individual transactions by GG Distribution
20    of Reliance, or even who they are alleged to have distributed the infringing products to.
21    In fact, none of the retailers listed in the Declaration of Geoff Habicht identify GG
22    Distribution and Reliance Trading as their suppliers. (See Id. ¶¶ 14, 16, 17, 18, 19, 20).
23          Plaintiff’s case against GG Distribution of Reliance Trading is based on the
24    unclear allegation that they are “related and commingled businesses” with Spotless
25    Distribution and IE Vapor. (Id. ¶ 24). The basis for this allegation against GG
26    Distribution is apparently only that one of its officers is a relative of an officer in Spotless
27    Distribution. (Id. ¶ 25). The basis of including Reliance Trading is even more far
28    fetched, that an officer of GG Distribution registered their website. (Id. ¶ 29). These

        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING

                                                 ORDER - 3
     Case 5:19-cv-00046-JGB-SP Document 16 Filed 01/15/19 Page 4 of 7 Page ID #:194




1     allegations are clearly insufficient to establish any sort of alter ego liability between the
2     Defendants and without specific allegations against GG Distribution and Reliance
3     Plaintiffs cannot have sustained their burden of demonstrating a likelihood of success.
4               B. PLAINTIFF FAILED TO SHOW IRREPARABLE HARM IN THE
5                  ABSENCE OF AN INJUNCTION
6                      i. A Limited, Emergency Circumstances, as Required for Ex Parte
7                         Relief, Has Not Been Demonstrated
8           Ex parte applications are solely for extraordinary relief and are rarely justified.
9     Mission Power Engineering Co. v. Continental Casualty Co., 883 F. Supp. 488 (C.D. Cal.
10    1995). They are inherently unfair, pose a threat to the administration of justice, debilitate
11    the adversary system and the goal often appears to be surprising opposing counsel in
12    order to force them to drop all other work and respond on short notice. Id. at 490. Further,
13    “when unsupportable allegations are made in regular noticed motions, they can, to a great
14    extent, be neutralized by a well-prepared rebuttal. In papers prepared on short notice,
15    however, the lawyers too often make allegations that have no supporting evidence to back
16    them up... the advocates draw conclusions that appear to be supported by voluminous
17    exhibits, but are not borne out when the evidence is reviewed with more deliberation and
18    more careful rebuttal than is possible in hasty hearings on ex parte motions.” Id. at 491.
19          In the Ex parte application filed by the Plaintiff SV3, LLC, all of the above
20    concerns abound. Defendants have extremely limited time to respond while Plaintiffs
21    have spent over two months preparing their “emergency” motion. As to GG Distribution
22    and Reliance Trading, Plaintiffs have made no factual allegations of any sales of
23    infringing goods, only legally conclusory statements that “Defendants” engaged in sales
24    may be imputed against them. Without even allegations of past violations, it should be
25    impossible for Plaintiffs to sustain their arguments that an emergency exists as to GG
26    Distribution and Reliance Trading.
27          As this Court has stated, “the opportunities for legitimate ex parte applications are
28    extremely limited.” In re Intermagnetics America, Inc., 101 B.R. 191 (C.D.Cal. 1989). A

        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING

                                                 ORDER - 4
     Case 5:19-cv-00046-JGB-SP Document 16 Filed 01/15/19 Page 5 of 7 Page ID #:195




1     legitimate circumstance may arise where there is some genuine urgency such that
2     “immediate and irreparable injury, loss, or damage will result to the applicant before the
3     adverse party or his attorney can be heard in opposition.” Id. at 192. Ex Parte proceedings
4     are also only appropriate where there is a danger that notice to an opposing party will
5     result in that party’s flight or destruction of evidence. Id. at 193. A final situation may
6     arise when a party seeks a routine order. Id. at 192. The Plaintiff’s application has not
7     demonstrated any injury by GG Distribution and Reliance Trading, let alone continuing
8     and irreparable injury, and Plaintiff’s application does not demonstrate a likelihood of
9     flight or destruction of evidence, an idea strongly supported by Plaintiff’s counsel waiting
10    two months to file this ex parte application after contacting Defendants.
11                    ii. Plaintiff has not shown that They will be Irreparably prejudiced
12          To justify ex parte relief, the evidence must show that the Plaintiff's cause will be
13    irreparably prejudiced if the motion is heard according to regular noticed motion
14    procedures. Mission Power Engineering Co. v. Continental Casualty Co., 883 F. Supp.
15    488 (C.D. Cal. 1995). To show irreparable prejudice, the Plaintiff must show that there
16    are close issues that justify the court's review before the party suffers the severe harm. Id.
17    at 492. If the harm would not be severe, then it must be apparent that the underlying
18    motion has a high likelihood of success on the merits. Id. at 492.
19          Plaintiff is not irreparably prejudiced because he has not provided any facts or
20    explained why the Court must act immediately to prevent a severe harm. Specifically,
21    Plaintiff has made just general allegations against the GG Distribution and Reliance,
22    without identifying any alleged infringing sales – sales which they now claim, without
23    offering any evidence that they even took place, are continuing. In fact, neither GG
24    Distribution or Reliance Trading currently sell SV3 products or has their products in
25    stock. (Mohemed Decl. 6; Abu Baker Decl. 8 & 9).
26          Furthermore, Plaintiff's delay in filing this application indicates that there is no
27    urgency to the requested relief. See Berjikian v. Franchise Tax Bd., No. CV 13-06301
28    DDP JCGX, 2013 WL 4677772, at *1 (C.D. CaL Aug. 30, 2013); Rosal v. First Fed.

        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING

                                                 ORDER - 5
     Case 5:19-cv-00046-JGB-SP Document 16 Filed 01/15/19 Page 6 of 7 Page ID #:196




1     Bank of California, NO. C 09-1276 PJH, 2009 WL 837570, at *1 (N.D. Cal. Mar. 26,
2     2009) ([T]he court finds that plaintiff's delay in requesting a TRO mitigates against its
3     issuance."). By sending out a ‘cease and desist’ letter to the defendants and then waiting
4     two months before filing an ex parte application for a TRO, the Plaintiff has in fact
5     shown that there is no urgency in their hope for the requested relief.
6              C. THE BALANCE OF THE EQUITIES AND THE PUBLIC INTEREST
7                  MITIGATE STRONGLY AGAINST THE REQUESTED RELIEF
8           Finally, this Court is also required to consider the balance of equities and the
9     public interest in considering a request for a TRO or preliminary injunction. Even if
10    plaintiff could show a likelihood of success on the merits (which they cannot) and a
11    likelihood of irreparable harm (which they have not), a TRO or preliminary injunction
12    should not issue because it would delegitimize the process by which potential plaintiffs
13    and defendants confer prior to the filing of such emergency orders.
14          As stated previously, both defendants in this matter were given a “cease and
15    desist” letter, to which both responded, respectively, and accordingly with the Plaintiff’s
16    demand, halted the sales of the products at issue in this matter. GG Distribution
17    responded by providing invoices from a licensed supplier. (Abu Baker Decl. Ex. 1).
18    There is no reason, then, to punish the Defendants with a TRO attempting to accomplish
19    the same end that has already been honored by each of the defendants writing in
20    opposition to this motion.
21       IV.   CONCLUSION
22          In sum, the Plaintiff has failed to establish that they have a likelihood of success on
23    the merits or that they will be irreparably prejudiced or harmed by the denial of the TRO.
24    Therefore, the plaintiff does not meet the requirements for the granting of the ex parte
25    application, and as such, this Court should deny it.
26

27

28



        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING

                                                ORDER - 6
     Case 5:19-cv-00046-JGB-SP Document 16 Filed 01/15/19 Page 7 of 7 Page ID #:197




1     Dated this 15th day of January, 2019
2

3                                                 By:             GALLINGER LAW PC
4
                                                                    /s/ Todd E. Gallinger
5

6                                                                 Todd E. Gallinger, Esq.
                                                                  Aabru Madni, Esq.
7
                                                                  Attorneys for Defendants,
8                                                                 GG Distribution Inc., and
                                                                  Reliance Trading, Inc.
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY RESTRAINING

                                             ORDER - 7
